                 Case 5:21-cv-00602 Document 1 Filed 06/23/21 Page 1 of 6




                             IN THE UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF TEXAS
                                     SAN ANTONIO DIVISION

    ADAM ARTHUR and COLLEEN                              §
    ARTHUR                                               §
        Plaintiffs,                                      §
                                                         §
    v.                                                   §         Civil Action No. 5:21-cv-00602_____
                                                         §
    LIBERTY MUTUAL PERSONAL                              §
    INSURANCE COMPANY                                    §
         Defendant.                                      §


         DEFENDANT LIBERTY MUTUAL PERSONAL INSURANCE COMPANY’S
                           NOTICE OF REMOVAL


TO THE HONORABLE UNITED STATES DISTRICT JUDGE:

          Defendant Liberty Mutual Personal Insurance Company files this Notice of Removal

pursuant to 28 U.S.C. §1446(a) and respectfully shows the following:

                                          Procedural Background

          1.       On April 19, 2021, Plaintiffs Adam Arthur and Colleen Arthur (“Plaintiffs’), filed

their Original Petition styled Cause 2021CI07675; Adam Arthur and Colleen Arthur v. Liberty

Mutual Insurance Company; In the 225th Judicial District Court, Bexar County, Texas. 1

          2.       Service of suit upon Liberty Mutual’s registered agent occurred on April 26, 2021

and Liberty Mutual timely answered thereafter on May 17, 2021. 2




1
    See Exhibit A, Plaintiffs’ Original Petition at page 1.
2
    See Exhibit A, Liberty Mutual Insurance Company’s Original Answer.
                  Case 5:21-cv-00602 Document 1 Filed 06/23/21 Page 2 of 6




           3.       On June 15, 2021, Plaintiffs amended their petition to name Liberty Mutual

Personal Insurance Company, their insurance company, nonsuiting Liberty Mutual Insurance

Company. 3

           4.       On June 18, 2021, Defendant Liberty Mutual Personal Insurance Company

(hereinafter “Liberty Mutual”) filed its Original Answer.

           5.       Liberty Mutual now timely files this Notice of Removal within thirty (30) days of

service of suit of the correct Defendant.

                                                  Nature of the Suit

           6.       This lawsuit involves a dispute over Liberty Mutual’s handling of Plaintiffs’

insurance claim for damages allegedly caused by a severe weather event occurring on or about

May 27, 2020 at Plaintiffs’ property located at 205 Castano Avenue, San Antonio, Texas 78209.

Plaintiffs assert causes of action against Liberty Mutual for breach of contract, violations of

Chapters 541 and 542 of the Texas Insurance Code (including unfair practice, unfair settlement

practices, misrepresentation, failing to attempt in good faith to settle, failing to promptly provide

a reasonable explanation, and refusing to pay), violations of the Texas Deceptive Trade Practice

Act, unfair insurance practices, and breach of duty of good faith and fair dealing. Plaintiffs

currently seek damages to repair their property, consequential damages, statutory interest

penalties, prejudgment interest, exemplary damages, additional statutory damages, attorneys’ fees,

and costs of court.

                                                 Basis for Removal

           7.       Removal is proper under 28 U.S.C. § 1332 because there is complete diversity of

citizenship between the proper parties to the suit and the amount in controversy exceeds



3
    See Exhibit A, Plaintiffs’ First Amended Original Petition.


                                                            2
                Case 5:21-cv-00602 Document 1 Filed 06/23/21 Page 3 of 6




$75,000.00, exclusive of interest and costs. 4

         8.       Upon information and belief, Plaintiffs were each a citizen of Texas when the

Petition was filed, and each continue to be a citizen of Texas.

         9.       At the time Plaintiffs’ First Amended Original Petition was filed in State District

Court on June 15, 2021 naming Liberty Mutual as Defendant, and as of the date of filing this

Notice, Liberty Mutual Personal Insurance Company was and is not a citizen of the State of Texas

for diversity jurisdiction purposes. Liberty Mutual is a company organized under the laws of the

State of Massachusetts, with its principal place of business at 175 Berkeley Street, Boston,

Massachusetts. Accordingly, complete diversity exists between Plaintiffs and Liberty Mutual.

         10.      Further, this Court has diversity jurisdiction over this matter because the amount in

controversy will likely exceed $75,000, exclusive of interest and costs. Plaintiffs have pled their

damages are $250,000 or less, excluding interest, statutory or punitive damages and penalties, and

attorneys’ fees and costs in their petition.5 Consistent with the amount sought in the Petition, this

dispute will likely exceed the amount in controversy required for diversity jurisdiction pursuant to

28 U.S.C. §1332.

         11.      In addition, in determining the amount in controversy, the court may consider

“policy limits and potential attorney’s fees, penalties, statutory damages, and punitive damages.” 6


4
  Plaintiffs have failed to give Liberty Mutual fair notice of the damages they allege were caused by Liberty Mutual’s
alleged wrongdoing; however, Plaintiffs’ First Amended Original Petition does assert that Plaintiffs’ seek “monetary
relief of $250,000 or less, excluding interest, statutory or punitive damages and penalties, and attorneys’ fees and
costs.” See Exhibit A, Plaintiffs’ First Amended Original Petition at page 9.
5
  See Exhibit A, Plaintiffs’ First Amended Original Petition at page 9.
6
  St. Paul Reinsurance Co., Ltd v. Greenberg, 134 F.3d 1250, 1253 (5th Cir. 1998); see Ray v. State Farm Lloyds,
1999 WL 151667 (N.D. Tex. Mar. 10, 1999) at *2-3 (finding a sufficient amount in controversy in Plaintiffs’ case
against their insurance company for breach of contract, fraud, negligence, gross negligence, bad faith, violations of
the Texas Insurance Code, violations of the Texas Deceptive Trade Practices Act, and mental anguish); Fairmont
Travel, Inc. v. George S. May Int’l Co., et. al., 75 F. Supp. 2d 666, 668 (S.D. Tex. 1999) (considering DTPA claims
and the potential for recovery of punitive damages for the amount in controversy determination); Chittick v. Farmers
Insurance Exchange, 844 F. Supp. 1153, 1155 (S.D. Tex. 1994) (finding a sufficient amount in controversy after
considering the nature of the claims, the types of damages sought and the presumed net worth of the defendant in a


                                                          3
                Case 5:21-cv-00602 Document 1 Filed 06/23/21 Page 4 of 6




Here, Plaintiffs claim severe weather caused damages to their property that Plaintiffs insured

through Liberty Mutual. 7 Plaintiffs seek damages for Liberty Mutual’s alleged failure to pay them

what was owed under the terms of the insurance contract. 8 The Policy at issue for the reported

date of loss is a Liberty Guard Deluxe Homeowners Policy with coverage limits of $327,900 for

the dwelling and $196,740 for personal property.

        12.      In addition, Plaintiffs seek actual damages, interest, statutory or punitive damage

and penalties. 9 Plaintiffs also seek attorney fees for bringing this suit. 10 Thus, given the plain

language of the pleading, the Policy involved in Plaintiffs’ claim, the nature of Plaintiffs’ claim,

and the types of damages sought, it is more likely than not that the amount in controversy exceeds

the federal jurisdictional minimum of $75,000.

        13.      Based on the Policy’s coverage limits and the damages alleged, it would be legally

possible for Plaintiffs to obtain a recovery of at least $75,000.00.

                                   The Removal is Procedurally Correct

        14.      Liberty Mutual was first served with Plaintiffs’ First Amended Original Petition in

District Court on June 15, 2021. Therefore, Liberty Mutual filed this Notice of Removal within

the 30-day time period required by 28 U.S.C. §1446(b).




claim brought by the insureds against their insurance company for actual and punitive damages arising from a claim
they made for roof damages); see also Waldon v. Stonebridge Life Ins. Co., 2013 WL 12090036 (W.D. Tex. Oct. 8,
2013) at *1 (“ In ascertaining the amount in controversy, a court may consider policy benefits, potential attorney's
fees, as well as penalties, statutory damages, and punitive damages the insurer could be liable for under state law.”
(citing St. Paul, 134 F.3d at 1253)).
7
  See Exhibit A, Plaintiffs’ First Amended Original Petition at page 2.
8
  See Exhibit A, Plaintiff’s First Amended Original Petition at page 3.
9
  See Exhibit A, Plaintiff’s First Amended Original Petition at page 9.
10
   See Exhibit A, Plaintiff’s First Amended Original Petition at page 10.


                                                         4
              Case 5:21-cv-00602 Document 1 Filed 06/23/21 Page 5 of 6




        15.     Venue is proper in this district under 28 U.S.C. §1446(a) because this district and

division embrace the place in which the removed action has been pending and because a substantial

part of the events giving rise to Plaintiffs’ claims allegedly occurred in this district.

        16.     Pursuant to 28 U.S.C. §1446(a), all pleadings, process, orders, and all other filings

in the state court action are attached to this Notice as Exhibit A.

        17.     Pursuant to 28 U.S.C. §1446(d), promptly after Liberty Mutual files this Notice,

written notice of the filing of this Notice of Removal will be given to Plaintiffs, the adverse party.

        18.     Pursuant to 28 U.S.C. §1446(d), a true and correct copy of this Notice will be filed

with the District Clerk for 225th Judicial District Court for Bexar County, Texas, promptly after

Liberty Mutual files this Notice.

        WHEREFORE, Defendant Liberty Mutual Personal Insurance Company requests that this

action be removed from the 225th Judicial District Court of Bexar County, Texas to the United

States District Court for the Western District of Texas, San Antonio Division, and that this Court

enter such further orders as may be necessary and appropriate.

                                                Respectfully submitted,

                                                LINDOW ▪ STEPHENS ▪ SCHULTZ LLP
                                                One Riverwalk Place
                                                700 N. St. Mary’s St., Suite 1700
                                                San Antonio, Texas 78205
                                                Telephone:    (210) 227-2200
                                                Facsimile:    (210) 227-4602
                                                dstephens@lsslaw.com
                                                rrabago@lsslaw.com



                                                By:     ______________________________
                                                        David R. Stephens
                                                        State Bar No. 19146100
                                                        Attorney-in-Charge
                                                        Rebecca M. Rábago



                                                   5
             Case 5:21-cv-00602 Document 1 Filed 06/23/21 Page 6 of 6




                                                     State Bar No. 24042442

                                              COUNSEL FOR DEFENDANT LIBERTY
                                              MUTUAL PERSONAL INSURANCE COMPANY


                                CERTIFICATE OF SERVICE


        The undersigned hereby certifies that a copy of the foregoing Notice of Removal was filed
electronically with the United States District Court for the Western District of Texas – San Antonio
Division, with notice of case activity to be generated and sent electronically by the Clerk of the
Court with ECF notice being sent and via email on the 23rd day of June, 2021, addressed to those
who do not receive notice from the Clerk of the Court.

       Clare P. Rodgers
       PACE RODGERS LAW, PLLC
       310 West Sunset, Suite 203
       San Antonio, Texas 78209
       crodgers@pacerodgerslaw.com




                                                     ____________________________________
                                                     David R. Stephens / Rebecca M. Rábago




                                                 6
